Crew III, J.P.
Appeal from a judgment of the Court of Claims (Silverman, J.), entered March 22, 2000, upon a decision of the court in favor of the State.
*587Claimant is an inmate incarcerated at Eastern Correctional Facility in Ulster County. In January 1998, claimant commenced this action, pro se, for personal injuries allegedly sustained when he was assaulted by correction officer Deborah Marcus. The alleged assault was unwitnessed, and claimant and Marcus offered at trial conflicting versions of what had occurred. At the conclusion of the trial, the Court of Claims dismissed the claim and entered judgment in favor of the State. Claimant now appeals.
Resolution of the trial of the instant claim necessarily involved a determination of the credibility of claimant and Marcus. In this regard, it is axiomatic that where the trial court is called upon to resolve issues of credibility, we will defer to its findings and, unless its determination is unsupported by the record, we will not disturb it on appeal (see, e.g., Trendell v State of New York, 214 AD2d 887, 888-889). Our review of the record demonstrates that there is ample support for the Court of Claims’ determination, and the judgment, therefore, will not be disturbed. We have considered claimant’s remaining contentions and find them equally without merit.
Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.